ORDER

PER CURIAM.
This case was submitted, following oral argument, on July 7, 2009. On October 30, 2009, defendant-cross-appellant SonoSite, Inc., advised us that the parties have settled their dispute in this case. SonoSite moved to remand the case to the district court to permit consideration of an unopposed motion to vacate the Rule 54(b) judgment of the district court. SonoSite advised us that the plaintiffs-appellants do not oppose the motion.
In light of the settlement of the dispute, we conclude that the proper course of action is to dismiss the appeal without re*89manding the case to the district court or otherwise indicating to the district court what action it should take on SonoSite’s request that the district court’s judgment be vacated. The parties remain free, of course, to move in the district court to vacate the judgment or for any other relief they wish to seek from that court.
Accordingly, it is
ORDERED that the appeal is dismissed. SonoSite’s motion is otherwise DENIED.